Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-13-00432-CR

                              Mardalena SOROLA,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 175th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2011CR2645
                  Honorable Mary D. Roman, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED August 28, 2013.


                                         _________________________________
                                         Patricia O. Alvarez, Justice